DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Claim Objections
Claims 41-46 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 37-40, 48, 49. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Independent claims 41 and 37 recite identical methods of a joint disease treatment. Dependent claims 42-46 recite the same limitations as dependent claims 38-40, 48, 49.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 26, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vadolas (US 2014/0031412, January 2014, of record).
Vadolas discloses siRNA of SEQ ID NO: 133 (see sequence listing, paragraph [0017]), which is 100% complementary to nucleotides 4264-4278 of instant SEQ ID NO: 8 and can be used for treatment of diseases in humans (see Abstract, paragraph [0014]), administered orally (see paragraph [0101]), therefore it is inherent that such siRNA is introduced into eukaryotic cells of human including fibroblasts and chondrocytes and such siRNA will target MAST4. Such administration is expected to lead to production of extracellular matrix in the absence of evidence to the contrary. Limitations of claim 27 are effects which are expected to happen upon such administration in the absence of evidence to the contrary. 

Allowable Subject Matter
Claims 30, 31, 33-40, 48, 49 are allowed.
Claims 23, 24, 28, 29, 47, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
02/03/2021 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning Vadolas reference Applicant argues that the reference does not mention MAST4 and that alpha-globin expression is tissue restricted. In response the reference teaches systemic administration of a siRNA targeting the sequence of MAST4 mRNA of instant SEQ ID NO: 8. Such systemic administration is expected to affect any cell and tissue in the body, including chondrocytes and fibroblasts leading to production of extracellular matrix as claimed in the absence of evidence to the contrary. Applicant did not submit any evidence to the contrary, therefore rejection is maintained. It is suggested to introduce limitation from claim 50 into claim 21 to overcome the rejection.
Rejections based on Ochiya et al reference are withdrawn in view of new amendments, arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635